Citation Nr: 1424798	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-41 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1979 to March 1986. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Pursuant to the Veteran's request for a central office hearing, the Board scheduled her for hearings in December 2013, February 2014, and May 2014.  However, each notification letter sent to the Veteran's last known address of record was returned as undeliverable.  Additionally, in its May 2014 informal hearing presentation, the Veteran's representative acknowledged the Board's unsuccessful attempt to comply with the Veteran's request for a hearing, and did not propose that the Board make another attempt or provide the Board with alternative address at which to contact the Veteran.  Therefore, the Board finds that further attempts to schedule the Veteran for a hearing at this time would be futile. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the claims folder shows that there are outstanding records.  The Veteran's Social Security Administration (SSA) records reveal that she was psychiatrically hospitalized in Florida for a one day evaluation in 2000 in connection with the FBI.  As these records are not in the claims files, an attempt should be made to obtain these hospitalization records.  38 C.F.R. § 3.159(c) (2) (2013).

Additionally, in its May 2014 informal hearing presentation, the Veteran's representative advised the Board to obtain additional information regarding the Veteran from the SSA: the Veteran's known period of employment and employers from March 1986 to 2007, and her current address.  On remand, SSA should be contacted to obtain the additional information.  Id. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the SSA to determine the Veteran's current address, and to obtain any information as to the Veteran's known periods of employment from March 1986 to 2007 to include names of employers.  All efforts to obtain additional evidence must be documented in the claims files.  

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2013).

2. With any necessary assistance from the Veteran, obtain any information regarding a 2000 hospitalization in connection with the FBI. All efforts to obtain additional evidence must be documented in the claims files.  

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2013).

3. Undertake any additional appropriate development as a consequence of this remand, to include a VA examination. 

4. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and her representative with a Supplemental Statement of the Case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

